Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered. 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The claims have been amended for clarification, consistency, and to correct minor errors. 

In the claims:

1. A system for partitioning a liquid sample, the system comprising:
an ejection device, the ejection device comprising a first array of nozzles, wherein adjacent nozzles are separated by a constant distance in a first axis; and
a microfluidics device comprising:
a plurality of intake ports configured to receive s deposited from the first array of nozzles, wherein pairs of intake ports of the plurality of intake ports are separated by the same constant distance in the same first axis such that adjacent nozzles can simultaneously eject droplets to different intake ports of the plurality of intake ports;
a plurality of containers fluidically coupled to the plurality of intake ports, each container holding a reagent configured to interact with the deposited droplets; and
an electrode layer configured to provide local electrical fields configured to move the deposited droplets around the microfluidics device to interact with the reagents from the plurality of containers.

2.  The system of claim 1, wherein the microfluidics device comprises a sensor coupled to an intake port of the plurality of intake ports, the sensor configured to detect a presence of a sequence in a deposited droplet.

6.  The system of claim 1, the microfluidics device further comprising a liquid processing area extending between the plurality of intake ports and a plurality of reaction sites of the microfluidics device wherein:
the liquid processing area is configured to receive the deposited droplets from the plurality of intake ports; and
the microfluidics device is configured to sequence 

9.  The system of claim 1, wherein the plurality of containers and the plurality of intake ports are arranged such that a flow of reagents from the plurality of containers through the microfluidics device is perpendicular to a flow of deposited droplets from the plurality of intake ports to a plurality of reaction sites of the microfluidics device.

12. The method of claim 10, further comprising sequencing, in a plurality of reaction sites of the microfluidic device, nucleic acid fragments using liquid from multiple containers of the microfluidic device.

In claim 13, amend line 10 to read as:
	holding a reagent configured to interact with  deposited from the array of nozzles to the plurality of intake ports;

In claim 15, amend the last line of the claim to read as:
	…and plurality of containers to a plurality of reaction sites of the microfluidic device.

In claim 16, amend the last line of the claim to read as:
	from the plurality of intake ports to a plurality of reaction sites of the microfluidic device.

18.  The system of claim 17, the microfluidics device further comprising a heater layer below the first electrode layer, the heater layer configured to heat the deposited droplets.
21.  The system of claim 1, wherein a port to port spacing in a first axis of the plurality of intake ports on the microfluidic device is an integer multiple of a nozzle to nozzle spacing of the first array of nozzles.

22.  The method of claim 10, wherein moving the microfluidic device comprises moving the microfluidic device along an axis orthogonal to a solution ejection direction from the array of nozzles to the first and second rows of intake ports.

23.  The system of claim 13, wherein an intake port of the plurality of intake ports is configured to detect the presence of a cell in the deposited droplets.
Allowable Subject Matter
Claims 1-2, 4, 6-7, and 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome prior art rejections and further 112 rejections.  The closest prior art of record, Hoummady does teach nor fairly suggest a method as claimed nor a system for partitioning a liquid sample, the system comprising: an ejection device, the ejection device comprising a first array of nozzles, wherein adjacent nozzles are separated by a constant distance in a first axis; and a microfluidics device comprising: a plurality of intake ports configured to receive droplets deposited from the first array of nozzles, wherein pairs of intake ports of the plurality of intake ports are separated by the same constant distance in the same first axis such that adjacent nozzles can simultaneously eject droplets to different intake ports of the plurality of intake ports; a plurality of containers fluidically coupled to the plurality of intake ports, each container holding a reagent configured to interact with the deposited droplets; and an electrode layer configured to provide local electrical fields configured to move the deposited droplets around the microfluidics device to interact with the reagents from the plurality of containers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bort; Donovan et al.; Bauer; William Craig; Reimitz; S. Nicholas et al.; Pollack; Michael G. et al.; Pollack; Michael G. et al.; and Lauks, Imants et al. disclose microfluidic devices and methods of use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798